     Case 2:19-cv-02350-JAM-AC Document 20 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                  No. 2:19-cv-2350 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    A. HUBBARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 9, 2020, the undersigned adopted findings and recommendations which

21   recommended that plaintiff be denied leave to proceed in forma pauperis and be directed to pay

22   the $400.00 filing fee. ECF No. 12. Plaintiff then proceeded to seek reconsideration of that

23   order, ECF No. 13, which was denied, ECF No. 15. Plaintiff has now filed another motion for

24   reconsideration of the denial of leave to proceed in forma paupers that is almost entirely in

25   Spanish. ECF No. 16. In order to be considered, filings must be in English. Furthermore, Local

26   Rule 230(j) requires that a motion for reconsideration state “what new or different facts or

27   circumstances are claimed to exist which did not exist or were not shown upon such prior motion,

28   or what other grounds exist for the motion; and . . . why the facts or circumstances were not
      Case 2:19-cv-02350-JAM-AC Document 20 Filed 03/22/21 Page 2 of 2


 1   shown at the time of the prior motion.” L.R. 230(j)(3)-(4). The portion of plaintiff’s motion for
 2   reconsideration that is in English does not contain any new facts or circumstances and.
 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration of the
 4   undersigned’s September 9, 2020 order, ECF No. 16, is denied.
 5

 6   DATED: March 19, 2021                           /s/ John A. Mendez
 7                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
